DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey J. Howell on 02/09/2021.
The application has been amended as follows:
Specification
Paragraph [0001], in 2nd line, after “October 23, 2015,”, and prior to “which is a U.S. National Stage application…”, inserted --now issued as U. S. Patent No. 10,464,269,--
	Claims
	Claim 1, in 10th line, after “structure,” and prior to “cambering device…”, inserted --wherein--
Claim 2, in 4th line, after “arranging a heating element between the two” and prior to “films to provide a stack”, inserted --elastically deformable--
Response to Amendment
	In view of the amendment, filed on 10/08/2020, the following rejections are withdrawn from the previous office action, mailed on 07/10/2020.
Rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by DE 202009014155.
Rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Corden et al. (US 2,490,150)

Response to Arguments
Applicant’s arguments, in remarks filed on 10/08/2020, with respect to allowability of the claimed subject matter have been fully considered and are rejections of claims 1-2 have been withdrawn. 
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, inter alia, teach or fairly suggest a method for manufacturing a laying die, as claimed in claim 1, comprising: providing an elastically deformable substrate receiving structure with an elastically deformable distribution plate; providing a carrier body made from an elastically deformable material; providing an attaching element comprising a gas channel; distributing a plurality of breakthroughs into the carrier body; sandwiching the carrier body between the substrate receiving structure and the attaching element; and providing a cambering device including a rope attached to the substrate receiving structure, the cambering device configured to pull at least one of the carrier body and the substrate receiving structure into a predetermined deformation.
The closest references of DE ‘155 and Corden et al. (US ‘150) fail to disclose a cambering device including a rope attached to the substrate receiving structure, wherein the cambering device configured to pull at least one of the carrier body and the substrate receiving structure into a predetermined deformation. Therefore, claims 1-2 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	02/09/2021